Citation Nr: 1646209	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2.  Entitlement to an initial compensable rating for left shoulder scar.  

3.  Entitlement to an increased rating for recurrent dislocation, left shoulder, postoperative, with traumatic arthritis, rated as 10 percent disabling prior to May 4, 2012, and as 20 percent disabling as of that date.  

4.  Entitlement to an increased rating for depressive disorder, rated as 30 percent disabling prior to February 19, 2015, and as 70 percent disabling as of that date.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 1986 and was discharged under honorable conditions.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in December 2009, August 2012, April 2013 and March 2015.

The December 2009 rating decision continued the 10 percent rating assigned to   the service-connected postoperative recurrent dislocation left shoulder with traumatic arthritis (hereinafter "left shoulder disability").  In a June 2012 rating decision, the RO increased the rating assigned to this disability to 20 percent effective May 4, 2012.  The August 2012 rating decision granted service connection for a left shoulder scar and assigned a noncompensable (zero percent) rating effective September 19, 1986.  The April 2013 rating decision granted service connection for pseudofolliculitis barbae and assigned a noncompensable (zero percent) rating effective April 26, 2012; the rating for depressive disorder was continued at 30 percent.  In a February 2015 rating decision, the rating assigned for depressive disorder was increased to 70 percent effective February 19, 2015.  The March 2015 rating decision denied entitlement to a TDIU.  

The Veteran presented testimony at a personal hearing before the undersigned 
Veterans Law Judge (VLJ) in June 2014 on the claims for increased ratings.  A transcript is of record.  The claims for increased rating were remanded by the Board in January 2015 for additional development.  The Board also remanded the claim for entitlement to a TDIU in order for the RO to issue a statement of the case.  The Veteran subsequently perfected an appeal of that claim, and all the claims were remanded by the Board in June 2015 for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae has not affected at least five percent       of the entire body, or at least five percent of exposed areas; has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period; and has not caused any scarring or disfigurement at any time during the appeal period.  

2.  There is no evidence the left shoulder scar is unstable or causes any limitation of function of the left shoulder, and the most probative evidence indicates the scar is superficial, less than 144 square inches, and not tender or painful.

3.  For the period of the claim prior to January 5, 2011, there is no competent evidence showing nonunion of the left clavicle or scapula with loose movement; or left shoulder motion limited at shoulder level.  

4.  The Veteran exhibited left shoulder abduction limited to 90 degrees (at shoulder level) on January 6, 2011; left shoulder motion limited midway between side and shoulder level has not been shown. 

5.  For the period of the claim prior to February 18, 2015, the Veteran's depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

6.  From February 19, 2015, the Veteran's depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, but has not been manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for an initial compensable rating for left shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002), (2007) and (2015).  

3.  The criteria for a rating in excess of 10 percent for left shoulder disability have not been met prior to January 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203 (2015).

4.  The criteria for a rating of 20 percent, and no higher, for the left shoulder disability have been met as of January 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203 (2015).

5.  The criteria for a rating in excess of 30 percent have not been met for depressive disorder for the period of the claim prior to February 18, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015). 

6.  The criteria for a rating in excess of 70 percent have not been met for depressive disorder as of February 18, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters in November 2008 and February 2013.  See 38 U.S.C.A.    §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In regards to the Veteran's increased rating claims related to the left shoulder scar and pseudofolliculitis barbae, those claims arise from his disagreement with the initial evaluations that were assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and records from the Social Security Administration (SSA).       VA examinations have been conducted and opinions obtained.  The Veteran       was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  More specifically, records from SSA were obtained; updated VA treatment records were obtained; appropriate VA examinations were scheduled;    the Veteran's complete VA vocational rehabilitation file was associated with the electronic record; and a statement of the case was issued regarding the claim for entitlement to a TDIU.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage    or inflammation in parts of the system, to perform normal working movements of  the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service connection was granted for pseudofolliculitis barbae in the April 2013 rating decision that is the subject of this appeal.  The RO assigned a noncompensable (zero percent) rating by analogy pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, effective April 26, 2012.  

Service connection was granted for a left shoulder scar in the August 2012 rating decision that is the subject of this appeal.  The RO assigned a noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, effective September 19, 1986.  

Service connection was originally granted for the left shoulder disability in a March 1987 rating decision, which granted a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5203 and 5010, effective September 19, 1986.  The Veteran filed a claim for increased rating in this appeal that was received at the RO on November 7, 2008.  In a June 2012 rating decision, the rating was subsequently increased to 20 percent effective May 4, 2012.  

Service connection was originally granted for depressive disorder in a July 2010 rating decision, which granted a 30 percent rating pursuant to 38 C.F.R. § 4.129, Diagnostic Code 9434, effective March 30, 2010.  The Veteran filed a claim for increased rating in this appeal that was received at the RO on September 18, 2012.  The rating was subsequently increased to 70 percent effective February 19, 2015, in a February 2015 rating decision.    

The lay evidence in this case includes several statements submitted by the Veteran in support of his claims, as well as his June 2014 testimony.

In a December 2008 VA Form 21-4138, written during a period of incarceration, the Veteran reported that his left shoulder had gotten worse.  He asserted that his range    of motion was there, but he could not move it as fast to that point (not because of his age, but because of the injury).  The Veteran indicated that he was in severe pain every night because his shoulder could not withstand certain positions during sleep, such that he wakes in pain and can barely move his arm due to the pain.  He also reported left shoulder pain during the day because of its time in one location and he could barely move it as a result of the injury.  The Veteran indicated that his left shoulder condition was affecting his everyday life and causing severe pain.  He was not getting the medical treatment and medication needed because the jail was not providing it.  

In a December 2009 VA Form 21-4138, the Veteran reported that he believed his shoulder warranted a higher evaluation because it continued to dislocate.  Most of the time it happened during sleep and he would wake up in extreme pain.  The Veteran described hitting his shoulder on a fixed object to put it back in its socket.  After an episode, the remainder of the day is spent in pain.  The Veteran also reported that he had reduced range of motion and that motion was painful.  He    also indicated that he was limited in daily activities; had a bone on bone grinding sensation in his joint; and took several daily medications for inflammation and pain.  

In a September 2012 VA Form 21-4138, the Veteran reported that his left shoulder dislocated at least twice a month and at times more frequently than that.  He also reported that he had woken from sleep in extreme pain just from rolling over.  The Veteran indicated that he was able to pop his left shoulder back into place and that he was limited on movement from his side to the shoulder.  In regards to the scar  on his left shoulder, the Veteran reported it was painful to the touch; that his skin stretched with each movement, causing more discomfort; and that he occasionally felt an electrical shock-like sensation in the scar tissue.  

In a March 2013 VA Form 21-4138, the Veteran reported he was still suffering from depression; that his face was in pain; and that he was in constant pain from arthritis.  

The Veteran presented testimony before the Board in June 2014.  He indicated    that he believed his left shoulder had gotten worse because he had to use it as his dominant arm and that as the years go by, he had developed traumatic arthritis     and there were things he could not do that he used to be able to do.  The Veteran reported he was being treated for the condition and was taking medication.  Problems he experienced on a daily basis because of his left shoulder included lifting; raising his arm; pain; and trouble with sexual relations.  He indicated that   he had pain throughout movement when lifting his arm; that he has numbness when he wakes in the morning and that it takes a few minutes for it to subside; and that  he had constant pain.  The Veteran also reported that his left shoulder continued to dislocate every so often, but that he could feel when it was about to and could stop it from dislocating.  He denied ever having a major dislocation that required him to go to the hospital.  In regards to the scar on his left shoulder, the Veteran testified that the tip of it hurt to touch and when he moved, and that he experienced a pulling sensation when he moved.  He indicated that he no longer wore sleeveless tops and could not scratch his back or neck because of his scar.  The Veteran testified that his pseudofolliculitis barbae affected his life totally because he felt ugly and it hurt.  He noted that his wife could not rub/caress his face; that it was painful; that he could not shave; and that he was treating the condition with cream.  The Veteran reported the following symptoms as a result of his depressive disorder: feeling like he does not exist; not wanting to do anything; not wanting to go anywhere; impaired motivation; impaired memory; impaired mood; and impaired judgment.  He also testified that he could not hold a job or go to school and piddled around the house starting things he would not finish or that he just sat in a recliner at home.  

In a May 2015 VA Form 21-4138, the Veteran reported that he had not worked in years and his doctor had deemed him unemployable.  

In a VA Form 21-4138 received in June 2016, the Veteran reported that his face was in constant pain; that he could not work a job; that his care was so redundant that he was reluctant to go to VA for care and medications, so he just suffered;    and that his marriage was at stake and his stress was overloaded.  

In addition to the lay evidence discussed above, the record also includes medical evidence from VA, SSA, and several facilities where the Veteran was incarcerated.  The Board has reviewed the medical evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran underwent a VA examination in October 1986.  Physical examination revealed a well healed curved incisional scar over the anterior aspect of the left shoulder.  The scar was non-adherent and non-tender.  During a September 1992 VA examination, a seven and 1/4 inch anterior bicep scar was noted.  A May 2004 VA treatment record documents that the Veteran had a surgical scar on his left shoulder without any breakdown noted.  An August 2006 VA examination report documents that the Veteran had an approximate eight to nine inch anterior scar over the capsule of the left shoulder that was clean and well-healed with slight keloid formation.  

The Veteran underwent a VA joints examination in July 2009, at which he reported pain in his left shoulder that was continuous.  He rated it at a level five to seven on  a scale of 10 and was on Motrin as needed, which did not help much.  The Veteran also reported that he had not worked since 2002 but had no problem with activities of daily living.  He was noted to be left-handed and did not use a brace or other assistive device.  Physical examination showed the shoulders to be symmetrical.  There was no swelling, tenderness or erythema of the left shoulder.  The examiner noted a stable, pale, flat, non-tender, light tan-colored scar in the anterior left shoulder area that was four inches by 1/8 of an inch in length.  Range of motion testing showed forward flexion to 180 degrees with pain at the end, abduction        to 138 degrees with pain at the end, external rotation to six degrees with pain at    the end, and internal rotation to 97 degrees with pain at the end.  Left shoulder       x-ray showed no fracture, dislocation or acute bony abnormality.  Minor inferior acromioclavicular joint osteophytes were present and there were osteophytes seen about the humeral head.  The acromion was somewhat laterally down sloping.  The VA examiner provided an impression of anatomical changes causing impingement syndrome; and degenerative changes of the left shoulder.  In an October 2009 addendum, the examiner indicated there was no additional limitation following repetitive use.  

The Veteran underwent a VA orthopedic surgery consult in April 2010 due to chief complaint of left shoulder pain.  He reported that since his in-service surgery, his shoulder had never felt good.  Five years after the surgery, he had aches and pain and then started to have dislocations.  The Veteran stated he could be reaching     for things and his shoulder would dislocate, though he had learned to reduce the shoulder back in place.  The Veteran also reported pain with range of motion and   at night.  A March 2010 x-ray of the left shoulder was included, which showed no acute fracture or dislocation; mild degenerative changes of the acromioclavicular and glenohumeral joints; no gross soft tissue abnormalities; and benign-appearing cystic lesion within the humeral head.  Physical examination of the left shoulder revealed no atrophy, deformity or subluxation.  There was tenderness to palpation   at the acromioclavicular joint and subacromial (SA) region, lateral to the shoulder, and tenderness to palpation in the biceps region.  Range of motion testing revealed 120 degrees of forward flexion; 120 degrees of abduction; 30 degrees of external rotation; and 45 degrees of internal rotation.  Strength was 4/5.  Apprehension was negative but several tests were positive.  The assessment was left shoulder pain.

The Veteran underwent outpatient consult at VA in April 2010 due to chief complaint of left shoulder pain.  Pain was reported at a level six and radiated to the neck area.      It improved with rest and ibuprofen.  It was worse at night and at the beginning of      the day.  It was present at all times and was described as soreness, throbbing, achy and stabbing.  It was noted that the Veteran was independent for the most part in activities of daily living, although for above-the-head activities he used his right upper extremity.  Physical examination of the left shoulder revealed no atrophy, deformity, or subluxation.  There was pain with palpation of all areas of the shoulder.  Range of motion testing revealed 110 degrees of flexion and abduction, 45 degrees of internal and external rotation, and 30 degrees of extension.  Manual muscle testing was slightly decreased for some, but not, areas, and several tests were positive.  A       sling was ordered for the Veteran to use intermittently.  

The Veteran presented for primary care follow up at VA in May 2010, with complaint of chronic ongoing left shoulder pain.  He reported that the pain was constant, dull, and achy and he rated it at a level five, which was improved since recent shoulder joint injection.  No additional complaints were voiced and he indicated that overall, he was doing well.  Physical examination revealed normal muscle strength in the left upper extremity.  

The Veteran underwent a VA occupational therapy consult in July 2010 related to his left shoulder.  Active range of motion testing revealed flexion to 130 degrees; extension to 30 degrees; abduction to 120 degrees; external rotation to 50 degrees; and internal rotation to the posterior superior iliac spine.  Passive range of motion and muscle strength testing were within full limits in the left upper extremity.  

The Veteran underwent an orthopedic surgery consult in July 2010 for his left shoulder.  He reported that since his in-service surgery, his shoulder had never felt good.  Five years after the surgery, he had aches and pain and then started to have dislocations.  The Veteran stated he could be reaching for things and his shoulder would dislocate, though he had learned to reduce the shoulder back in place.  The Veteran also reported pain with range of motion and at night.  Active range of motion testing revealed 130 degrees of abduction; 135 degrees of forward flexion; 35 degrees of external rotation; and internal rotation to L4.  Passive range of motion testing revealed 170 degrees of abduction; 180 degrees of forward flexion; 65 degrees of external rotation; and internal rotation to T10.  There was no tenderness to palpation at the acromioclavicular joint and anterior/posterior glenohumeral joint; no crepitus; no subluxation on load and shift; and no apprehension.  Various tests were all negative.  The assessment indicated that the Veteran had not attended occupational therapy as scheduled; he was instructed to go.  

A January 2011 VA orthopedic surgery note indicates that the Veteran was seen with a history of chronic left shoulder pain and decreased range of motion.  He had a history of left shoulder injury during training in 1985 and subsequent repair that same year.  The Veteran reported a history of multiple "dislocations" since his surgery where he reported it felt like his shoulder was slipping posteriorly.  He had never sought emergency medical attention for this issue and stated he had reduced the shoulder himself.  The last episode was over five years ago.  His complaint that day was continued decreased range of motion and pain in the shoulder joint and in the parascapular region.  Pain was worse with overhead activities.  He had previously been enrolled in occupational therapy and reported that he felt the therapy was helping.  A distant history of steroid injections was reported, which provided pain relief.  Physical examination revealed left shoulder active range of motion of 100 degrees of flexion, 90 degrees of abduction, internal rotation to the lumbar spine, and 30 degrees of external rotation.  Passive range of motion for the left shoulder was forward flexion to 170 degrees with pain/improved with scapular stabilization; 130 degrees of abduction with pain/improved with scapular stabilization; internal rotation to the thoracic spine; and external rotation to 30 degrees.  Neer and Hawkin's testing were positive.  The assessment was impingement syndrome of the left shoulder and scapular dyskinesia.  The Veteran was referred to occupational therapy.  

The Veteran was seen for a VA occupational therapy consult in February 2011    with a diagnosis of anterior soft tissue impingement.  The Veteran provided the same history and complaints as listed in the January 2011 orthopedic surgery note.  The primary complaint was anterior shoulder pain, which was currently at a level six and was tolerable at a level eight.  The pain was described as nagging and        was relieved by stretching, massage, steroid injection, and hot shower.  It was aggravated by sleeping on that side and over use.  Physical examination revealed  no complaints of decreased light touch throughout and the Veteran demonstrated protective sensation to pressure and light touch.  Active range of motion testing revealed 140 degrees of forward flexion; 42 degrees of extension; 145 degrees of abduction; internal rotation to L4; and external rotation to 90 degrees.  Horizontal adduction, elbow flexion and extension, and wrist flexion and extension were all within full limits.  Muscle strength was 4/5 in the left upper extremity.  

An April 2011 VA orthopedic surgery note indicates that the Veteran was seen for follow up of left shoulder pain.  A steroid injection given in January 2011 continued to help and the Veteran was working with occupational therapy as well.  Physical examination revealed range of motion of 160 degrees of forward flexion, abduction to less than 90 degrees, and internal rotation to L2.  Strength was good.  

A May 2011 VA orthopedic surgery note indicates that the Veteran reported he had been doing therapy for his left shoulder with some improvement, but he still had persistent anterior shoulder pain.  Examination showed tenderness to palpation   over the acromioclavicular joint with positive cross-arm, O'Brian, Hawkins and impingement sign.  Cuff strength was good.  Passive range of motion of the left shoulder was similar to the right shoulder with the left shoulder having reduced active forward flexion secondary to pain.  

A September 2011 VA orthopedic surgery consult note documents that the Veteran was referred for evaluation of left shoulder pain.  He stated the shoulder had been bothering him at least 20 years.  He had a history of an injury while in the service.  He stated he fell on his shoulder and had problems with dislocating his shoulder since then.  He had surgery in 1986 for the chronic dislocation.  He had had a couple episodes of dislocation since then, but it was not nearly as bad as it was before surgery.  He complained of pain if he tried to do anything over the level      of his shoulder.  He was left hand dominant.  He denied numbness or tingling in   his hand.  He stated he had been through therapy on multiple occasions.  Physical examination revealed some tenderness on palpation of the anterior shoulder, particularly at the glenohumeral joint.  He was only able to abduct to about 90 degrees and forward flex to 90 before he began to have significant pain.  He did have some mild crepitus in his shoulder.  He had a positive impingement sign.  He had decreased internal and external rotation.  He could barely put his arm behind his back.  He had no evidence of any rotator cuff weakness at the time of examination.  He had good strength in his left upper extremity.  Sensation was intact and his radial pulse was 2+.  X-rays done at the end of the previous month showed some mild degenerative changes particularly in the glenohumeral joint.  The impression was degenerative joint disease (DJD) of left shoulder.  A steroid injection was given.  

VA occupational therapy notes dated in April 2012 and May 2012 indicate that the Veteran was referred with complaint of bilateral shoulder pain.  He had pervious complications with left shoulder after surgery 20 years prior.  He was a former construction worker.  X-rays from August 2011 revealed mild osteoarthritis in the left shoulder.  In April 2012, the Veteran exhibited range of motion within normal limits in all planes and strength was intact throughout.  The assessment was normal bilateral shoulder findings with overall range of motion and strength intact.  It was noted that the Veteran had pain when lifting his shoulders above 90 degrees.  He completed all exercise repetitions to increase overall mobility and manage pain.  Ultrasound treatment lasted 10 minutes.  In May 2012, there was normal range of motion in the bilateral shoulder during active assist exercises and minimal pain was reported during activity.  The Veteran denied ultrasound treatment.  

An April 2012 VA dermatology consult note documents that physical examination revealed scattered follicular papules in the Veteran's beard area.  The assessment was pseudofolliculitis barbae and it was recommended that the Veteran use clippers for cutting beard hair and not to cut it too short.  

The Veteran underwent a VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ) examination on May 4, 2012, at which time he was diagnosed with left shoulder osteoarthritis.  The Veteran reported that he had required steroid shots and occupational therapy, but continued to have daily pain, especially when he gets up in the morning.  He also reported that the left shoulder still dislocated but he had learned to get it back in place.  The Veteran indicated that the condition had continued to worsen.  He also reported poor range of motion bilaterally and said that the left shoulder caused the right, but the examiner told him that this was not possible and that he was in the process of getting "frozen shoulders."  The Veteran was instructed on how to prevent that.  The Veteran's dominant hand was his left.  

The Veteran reported that flare-ups impacted the function of his left shoulder.  He specifically reported that the worst flares were when he got up in the morning and that he also had flares with cold weather/rain.  The Veteran said he did not even try to work overhead.  Pain flared to a level nine during a flare up.  Range of motion testing revealed left shoulder flexion to 125 degrees with objective evidence of painful motion beginning at 50 degrees; and left shoulder abduction to 125 degrees with objective evidence of painful motion beginning at 50 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion, though he did have functional loss in the form of less movement than normal, excess fatigability, and pain on movement.  The Veteran did have left shoulder guarding, but no localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the left shoulder.  

Muscle strength testing was normal with left shoulder abduction and left shoulder forward flexion and there was no ankylosis of the glenohumeral articulation (shoulder joint).  The Hawkins' Impingement test was positive, which was noted     to possibly signify rotator cuff tendinopathy or tear; but other tests for rotator cuff conditions were negative.  The examiner also reported a history of mechanical symptoms (clicking, catching, etc.); a history of recurrent dislocation of the glenohumeral joint, with frequent episodes and guarding of movement only at shoulder level; and that crank apprehension and relocation test (which may indicate shoulder instability) was positive.  There was osteoarthritis, but no tenderness on palpation of the acromioclavicular joint, and cross-body adduction test (may indicate acromioclavicular joint pathology) was negative.  

The examiner also reported that the Veteran had a scar related to his left shoulder condition, but it was not painful and/or unstable and the total area was not greater than 39 square centimeters (six square inches).  Rather, it was a left anterior (medial to shoulder) vertical scar measuring 15 centimeters long and, at its widest point, five millimeters wide.  Imaging studies showed degenerative or traumatic arthritis and the examiner also noted there were other significant diagnostic test findings and/or results, specifically noting a January 2011 left shoulder x-ray that contained 
an impression of no evidence of an acute fracture or dislocation; mild acromioclavicular joint arthrosis; and moderate degenerative arthritis seen at the glenohumeral joint.  The examiner determined that the Veteran's left shoulder condition impacted his ability to work, indicating that the Veteran was presently going to school for heating and air conditioning but said that he would not even try to work with his arms overhead.      The examiner also noted a May 2012 occupational therapy note that assessed normal bilateral shoulder findings with overall range of motion and strength intact but pain when lifting shoulders above 90 degrees.  The Veteran was also able to complete all exercise repetitions to increase overall mobility and manage pain at the time of the May 2012 occupational therapy note.  The May 2012 VA examiner noted that this report was only days prior, so the Veteran was apparently able to attain normal range of motion, but "he was sure able to fool me today - he appeared to attempt and had pain with those attempts."  The May 2012 VA examiner also reported reviewing the claims file.  

The Veteran presented for a VA mental health residential rehabilitation treatment program interview in September 2012.  In pertinent part, he reported he was residing with his fiancée and that he wanted to come to the domiciliary to take advantage of the counseling because he needed some reintegration skills, felt stressed and overwhelmed, and had some issues he needed to get worked out.  He denied any legal problems, to include pending court appearances, and a past history of suicide attempts, to include any suicidal or homicidal ideation at the time of the interview.  The Veteran reported his substance of choice is marijuana with last use (1 blunt) occurring "a couple of days ago."  He described his pattern of use as episodic/occasional.  Prior to his last use, he reported over six months of sobriety.  He reports no history of blackouts, seizures, or delirium tremens.  He received treatment for substance abuse while incarcerated (mid 1990's).  

An October 2012 VA dermatology consult indicates that the Veteran presented  with over a 20 year history of pseudofolliculitis barbae that began when required   to shave in the service.  He had tried multiple thioglycolate products including Magic Shave and Nair, but found he could only respond without rashes with Surgex.  Physical examination revealed that the Veteran had active follicular papules on the beard area of the cheeks.  The assessment was pseudofolliculitis barbae.

An October 2012 VA mental health treatment plan note documents that the Veteran was alert and oriented to person and place.  Personal hygiene was good and mood was optimistic and anxious.  There was no suicidal or homicidal ideation.  He was living with his significant other and previously completed his first year of school with very good grades and was very motivated to continue his education.  The Veteran also participated in a group town hall in October 2012.  

Another October 2012 VA mental health note indicates that a social worker met with the Veteran for a scheduled home visit.  The Veteran presented appropriately dressed and groomed with good eye contact.  Personal hygiene was fair and mood was optimistic and anxious.  The Veteran was alert and oriented to person, place and time.  There was no suicidal or homicidal ideation.  The Veteran reported he had recently gotten married; would be attending Vatterrott College the next month four days a week; and would also be completing work-study at the VA medical center four days a week. 

A November 2012 VA mental health note indicates that a social worker met with the Veteran for a scheduled home visit.  Personal hygiene was good and mood was neutral.  The Veteran was alert and oriented to person, place and time.  There was no suicidal or homicidal ideation.  The Veteran also participated in a group town hall in November 2012.  

A January 2013 VA mental health note indicates that a social worker met with the Veteran for a scheduled home visit.  Personal hygiene was good and mood was neutral and calm.  The Veteran was alert and oriented to person, place and time.  There was no suicidal or homicidal ideation.  The same findings were made in a March 2013 VA mental health note.  The Veteran also participated in a group town hall in January 2013.  

The Veteran underwent a VA mental disorders DBQ examination in March 2013,  at which time he was diagnosed with major depressive disorder.  The examiner commented that some of the Veteran's current depression has been attributed to ongoing pain and dysfunction attributed to injuries he suffered during basic training when he was in the military and this continued to be a reported problem.  It was also noted that the Veteran regretted not working and having a history of unemployment.  He would like to work but did not know if he was able or "can" since he had not worked for so long.  A GAF score of 63 was assigned and the examiner noted that the Veteran's health problems and his lack of skills in developing occupational functioning were continually problematic.  

The examiner indicated that the Veteran's mental health disorder caused occupational and social impairment with occasional decrease in work efficiency  and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he was divorced and that an individual   who lived with him had driven him to the examination.  He had adult children and grandchildren and supportive family and friends.  The Veteran attended religious services and had intact independent adult daily living skills, to include household chores, daily tasks, self-care, cooking, cleaning, shopping, activities and hobbies.  Exercise included walking and fun was watching movies and television.  The Veteran was unemployed, had not worked since 2010, and was not looking for employment.  The longest job he ever held was as a medic in the military.  Current legal problems were denied.  Substance abuse history was negative for treatment and abuse/dependence had been in remission for cocaine and marijuana use.  Current use was nicotine.  

The examiner noted that the following symptoms applied to the Veteran's diagnosis: depressed mood and disturbances of motivation and mood.  The Veteran described his depression as having no energy, having a mid-life crisis, problems because of his felony convictions and unemployment.  He complained that every time he saw his VA psychiatrist he asks to have his ineffective depression medicine changed.  He said he was "treated like poop in the military and after."  The examiner noted that the Veteran's depression was related to his life circumstances and his health problems.  

The Veteran also underwent a VA skin diseases DBQ examination in March 2013, at which time he was diagnosed with pseudofolliculitis barbae.  He reported that he continued to have the condition erupt when he shaves, but it had not spread from the original site, namely his face in the areas of usual shaving.  He denied having the eruption on his head or the back of his neck.  The condition will cause the facial hair to grow into his skin causing painful "bumps" to occur.  Scarring was minimal.  The examiner indicated that the condition did not cause scarring or disfigurement of the head, face or neck and that there were no systemic manifestations due to the skin disease.  The examiner also indicated that the Veteran had not been treated with oral or topical medications in the past 12 months for the skin condition.  Physical examination revealed that less than five percent of his total body and exposed areas were affected.  The condition did not impact his ability to work.  

An April 2013 VA mental health note indicates that a social worker met with       the Veteran for a scheduled home visit.  Personal hygiene was good and mood     was neutral and calm.  The Veteran was alert and oriented to person, place and   time.  There was no suicidal or homicidal ideation.  The Veteran reported he was medication compliant and had abstained from addictive substances.  The Veteran reported that he was still attending school at Vatterott College and that in addition to school, he was engaged with Vo-Rehab per his work-study.  The Veteran         also reported that in the preceding months, he had visited family in Texas and unsuccessfully attempted to obtain custody of a pregnant granddaughter living in Las Vegas.

A May 2013 VA treatment record documents that the Veteran was alert and oriented to person, place and time.  He denied suicidal and homicidal ideation.  Personal hygiene was good and mood was irritable.  

A June 2013 VA mental health note indicates that a social worker met with the Veteran and his wife for a scheduled home visit.  Personal hygiene was good       and mood was reported by the Veteran as depressed.  The Veteran was alert and oriented to person, place and time.  There was no suicidal or homicidal ideation.  The Veteran reported he was depressed due to his recent termination of Section 8 housing per his request.  He indicated he was compliant with medication.  

In an August 2013 letter, a VA physician reported that the Veteran's depression had been worse over the past several months, exacerbated by life stressors including school and work.  The physician recommended the Veteran take a leave of absence from school and work, not to exceed 180 days, or until his depressive symptoms had improved to a point that he would be able to return to school and work.  See letter from Dr. T.D.  The Veteran attended group psychotherapy (couple's therapy) at VA in August 2013.  

A March 2014 VA record indicates that the Veteran was seen for rash on his beard area that reportedly burned, itched and was sometimes painful.  He indicated that he had not tried any treatments yet.  Physical examination revealed hyperpigmented skin and papules on beard area.  The impression was pseudofolliculitis barbae.  It was recommended that the Veteran change to clipping hair and not shaving.  Two medications, namely Clindamycin and Tretinoin were started.  

The Veteran was seen at the VA psychiatry clinic in April 2014, at which time he reported his mood was not good and was depressed since having a stroke on March 8, 2014.  Sleep was fair and he was getting about six hours per night.  Interests  were fair, energy was not as good, and concentration was not good.  The Veteran's appetite was down and he had lost weight, though he was unsure how much.  He denied suicidal and homicidal ideation.  Axis I diagnoses of PTSD and depression were provided.  

A July 2014 VA treatment record reveals that the Veteran was seen at the dermatology clinic with chief complaint of pseudofolliculitis barbae.  Physical examination revealed pustules and papules within hair follicles in beard area.  The impression was pseudofolliculitis barbae.  It was noted that the condition was not improving yet and that the Veteran was shaving about once weekly.  The clinician recommended changing to clipping hair and not shaving.  The etiology of the condition was discussed and the Veteran endorsed that the condition flared after shaving.  It was noted that the best prevention and treatment is to let the beard grow/stop shaving.  

The Veteran attended group therapy through the VA mental health clinic in September 2014 and October 2014 on the issue of housing.  A December 2014 VA treatment record documents that the Veteran was alert, oriented to person, place and time, and denied suicidal and homicidal ideation.  Personal hygiene was good.  The reason for the meeting was to search for housing.  Another December 2014 VA treatment record indicates that the Veteran had appropriate affect; was depressed and cooperative; that he maintained eye contact; that he had normal speech; and that he responded appropriately, though he felt like he was depressed.  It was noted that he was not following his medication regimen.  

A January 2015 psychiatry note documents that the Veteran reported his mood    was on and off, and was not good after had a mini-stroke last month.  The Veteran was also stressed because his wife was six months pregnant.  Sleep was not good because his wife had been very restless at night in bed.  Interest was ok, energy was noted to be a little tired, motivation was not as good, concentration was fair, and appetite was on and off.  The Veteran noted he was hopeful but had crying spells with emotional cues.  He denied suicidal and homicidal ideation.  Axis I diagnoses of PTSD and major depressive disorder were provided.  

The Veteran underwent a VA skin diseases DBQ examination in January 2015,      at which time he was diagnosed with pseudofolliculitis barbae.  On the examination he had three fresh "picked off" papules on his face.  He reported using prescribed medications and that it was very important to have nice smooth and clean face.  The examiner reported that the Veteran asked the examiner to touch his palms and stated he wanted his face to be as smooth.  The Veteran complained of having urges to pick his face and that he felt embarrassed when caught in public doing that.  The skin condition did not cause scarring or disfigurement of the head, face or neck and the Veteran did not have any systemic manifestations due to the condition.  The examiner noted that the Veteran had been treated with constant or near-constant topical medications.  Physical examination revealed less than five percent of the total body and exposed areas were affected by the skin condition.  The Veteran's skin condition did not impact his ability to work.  

The Veteran underwent a VA shoulder and arm conditions DBQ examination in January 2015, at which time he was diagnosed with left degenerative arthritis status post surgery for dislocation with residual pain.  The examiner reported that the Veteran presented for the examination agitated and a strong odor of marijuana with each breath.  He was going on about how his wife was pregnant and she was on   him to get what he rightfully deserves for fighting for his country.  The examiner indicated that she let the Veteran speak and that he divulged information that after separation from the military, he could not find the job, and he did what he was trained for.  After a 13 year incarceration, he was doing odd day laborer jobs as much as he could.  When asked about present activities (jobs), the Veteran told the examiner that he did not want to do meaningless jobs (cutting the grass, cleaning other people toilets) but if he was to have the job he wanted it to be his own job.  

The examiner noted that the Veteran was avoiding straight answers as to what he could and could not do with his arm.  The examiner also noted that she watched the Veteran taking off and putting on his hoody sweater.  The Veteran reported that he was left-hand dominant and that he had flare-ups that impacted the function of his left shoulder.  More specifically, he reported a deep pain, at worst at a level 10, lasting 45-60 minutes and decreasing down to a level six and lasting all day.  He reported that he found himself waking up on his left arm in the morning after sleeping on it.  Pain can increase again with activities such as lifting moderate weight with extended arm.  The Veteran took up to two tablets of Tylenol a day,   but mostly rested.  The Veteran reported functional loss or functional impairment  of the joint.  In this regard, the examiner again noted that the Veteran was avoiding straight answer and was pretty much having a monologue; that he reported getting some odd jobs, but that he made the point of not wanting to do that any longer; that he reported he deserved the right to be respected for his service to his country; and that on occasion, he would feel sharp pain in his shoulder and he could not hold the "cooking pot with his arm stretch, but that does not happen all the time..."  

Range of motion testing of the left shoulder was abnormal with flexion and abduction to 120 degrees, external rotation to 30 degrees, and internal rotation to 90 degrees.  This did not contribute to functional loss, though pain noted on examination (flexion, abduction and external rotation) did cause functional loss.  There was no evidence of pain with weight bearing but there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, specifically over the entire shoulder joint.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time.  The examiner stated it was not possible without mere speculation to estimate either loss of range of motion or to describe loss of functionality due to pain flare ups, weakness, fatigability and or incoordination when the joint is used repeatedly over a period of time, because there is no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  The Veteran was not being examined during a flare-up, which he reported occurred every morning, at a level 10, and lasting 60 minutes.  The examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  

Other factors contributing to the left shoulder disability included less movement than normal with the contributing factor noted by the examiner being arthritis.  Muscle strength testing was normal on left shoulder forward flexion and abduction and there was no reduction in muscle strength or muscle atrophy.  The examiner specifically indicated that there was no ankylosis, but that rotator cuff condition  was suspected because of a positive lift-off subscapularis test (may indicate subscapularis tendinopathy or tear).  There was no shoulder instability, dislocation or labral pathology suspected; and no clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition suspected.  There was also no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus and no malunion of the humerus with moderate or marked deformity.  Residuals of the Veteran's in-service left shoulder surgery included pain and arthritis.  

The examiner noted the left shoulder scar, but indicated that it was not painful or unstable and did not have a total area equal to or greater than 39 square cm (6 square inches).  The scar measured 10 centimeters by zero centimeters.  The examiner reported the findings of a January 2015 x-ray, which showed moderate hypertrophic osteoarthritic changes at the glenohumeral joint of the left shoulder, but no evidence of fracture or abnormal soft tissue calcification.  The impression was moderate osteoarthritis.  There was no objective evidence of crepitus.  The left shoulder condition would impact the Veteran's ability to perform any type of occupational task, and the examiner specifically noted limited range of motion and the fact that the Veteran could not do work above the head, holding or lifting heavy objects.

The Veteran underwent a VA mental disorders DBQ examination on February 19, 2015, at which time he was diagnosed with recurrent major depressive disorder; unspecified anxiety disorder; severe cannabis use disorder; and severe cocaine     use disorder (currently in sustained remission).  The examiner indicated it was not possible to differentiate what symptom(s) is/are attributable to each diagnosis.  The Veteran's mental health disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner indicated it was not possible to differentiate what portion of the occupational and social impairment indicated above is caused by each mental disorder, using the same rationale as before.  

On examination, the Veteran reported that he was currently married and had been married for two years.  The relationship was going ok and "she's pregnant."  He reported this is a good thing but it was stressful.  He reported that he felt "scared" about this situation.  They do not really argue.  He reported that "I'm a mess, and I don't want to go nowhere...she tries to get me to go out but it's like...I figure why go somewhere when I pay rent here....but there's nothing out there....everything's a scam...it's hard to trust people."  They do not really go out and do things very often.  The Veteran has two other kids who lived out of state.  They called him sometimes but they were both incarcerated for 10 years.  It had been a while since he saw them, as a result.  The Veteran reported that he had a brother in Houston and his sister was deceased.  His brother called and he had a good relationship with him.  His wife's family is in town and "I try to be sociable...but when I go I say hi to everyone and then I go in my corner...so then I go watch TV...I don't want to be fake and pretend I know what they're talking about."  The Veteran stated that he   had "one friend" and "I'm so anti-sociable...I don't trust."  He reported that his friend calls him and "he calls me a couple times per week...he works here at the VA ... and he's my friend ... the military and prison made me strict on relationships ... so he is the only one I consider my friend."  

The Veteran reported that he watches TV in his free time.  He denied having any other hobbies.  He stated that he drove and sometimes he gets anxious at these times.  He tried to limit his driving to "necessary places I have to go...my wife will drop me off or come with me."  The Veteran had just moved into a new apartment.  He did not really like the place "but we had to move."  The Veteran reported that he was working for Labor Ready off and on during 2014.  Before that, he would work day labor "to make ends meet."  When he had the stroke in the fall of 2014, he had to stop going to Labor Ready.  He had not had a "stable job" since right after he got out of prison, when he worked at a Sears distribution warehouse.  In terms of education, the Veteran reported he started going to Vatterott in October, 2014.  He got sick and "I had to go to the hospital for three or four days...I had my second stroke...then I was seeing double vision."  They dropped him in December 2014 because he could not go back because of his stroke and other medication issues.  The Veteran reported that he was doing well in his coursework before the stroke occurred.  He had to drop out and withdraw before he finished one semester.  He was trying to do program work for HVAC.  He reported he would have trouble doing the lifting anyway with this line of work.  He was at Vatterott in 2010 as well, and he had his first stroke at that time.  

In terms of sleep, the Veteran reported that he was only taking heart medication  and there was going to be a review his psychotropic medications at his next appointment.  He reported that lately he has gone to bed before midnight.  He watches the news and then he channel surfs, so he falls asleep around 11pm.  The Veteran reported that he tosses and turns and his wife is pregnant so she gets up constantly.  He wakes up at these times.  The Veteran reported that he has night sweats and "I'm not sure if I have nightmares...but I wake up and I'm sweating."  His wife says that he snores.  He has been diagnosed with sleep apnea in the past but this has not been assessed recently and he does not have a CPAP.  He usually wakes up at 8am or 8:30am for the day.  He occasionally takes a nap during the day.  He is tired most days.  In terms of depression, the Veteran stated that he feels sad and down every day.  He reported he feels sad and hopeless and he feels like he is "just existing."  He isolates because "I don't want anyone talking about me...don't make a mockery out of me...so I stay by myself and I know how to ask for help...I don't want anyone making fun of me or do something for me to make them look good."  The Veteran stated that he has had vague thoughts of hurting himself and "I feel sad...but I won't do anything about it."  Sometimes he gets sad when he thinks about his son who is about to be born in May 2014.  He feels "hopeless" and he worries about if he can be there for his new son when he is born.  

In terms of anxiety, the Veteran stated that he feels anxiety most days and "it makes my stomach go up and down like a roller coaster...I shake and sweat...I get nervous and worried...I worry about my son."  He stated that he is restless and he "starts sweating for no reason."  The Veteran reported that when he is driving or in a car  he gets anxious.  Also, when he is around people he does not know well, he gets anxious as well.  He stated he is not aware of what else brings up his anxiety.  The Veteran reported that he has panic attacks at least once a day.  Some days he has "ones that are not severe....but they're there...on the way over here I was so anxious but I couldn't even call to say I would be late."  In terms of anger, the Veteran reported that he gets irritable and frustrated.  He stated that sometimes he snaps at his wife and "I love her...and I do my very best not to snap at her."  When he gets frustrated "with life" then his wife tries to calm him down and reassure.  He denied any recent big arguments or physical hostility.  The Veteran reported he last used cocaine three to four years prior and that he used marijuana/cannabis most days.  

The February 2015 VA examiner indicated that the Veteran had the following symptoms that actively applied to his diagnoses: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideation.  In terms of behavioral observations, the examiner reported that the Veteran was pleasant during the session, and affect was stable.  Speech was of average rate, tone, and prosody.      No immediate suicidal or homicidal ideation was reported.  No auditory or visual hallucinations were indicated.  He was cooperative during the session.  The examiner again noted that the Veteran's depression likely gets worse when his anxiety is elevated, and as a result the two cannot be differentiated; and that the Veteran's substance use disorders are likely a reaction to his anxiety and depression, and as a result cannot be differentiated.  The effects of his depression and anxiety on occupational functioning include the following issues that interfere with maintenance of gainful activities (including both sedentary and physical tasks): sleep issues, depressive symptoms, irritability/anger, trouble getting along with others, social isolation, and anxiety.  Each of these issues consistently affects the Veteran's ability to work a full time job and complete tasks both individually and as part of a team.  Functional limitations include getting along with supervisors and/or coworkers and having depression and anxiety symptoms interfere with timely and efficient completion of work tasks.  

The VA examiner who conducted the February 2015 mental disorders DBQ examination provided an addendum opinion regarding whether or not the Veteran could obtain or maintain gainful employment in regards to his service connected depression condition that same month.  The examiner stated that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation related to his depression.  With this level of functioning related to his depression, he could obtain or maintain gainful employment in regards to his service connected depression condition.  As stated in the initial report, his functional limitations include getting along with supervisors and/or coworkers and having depression symptoms interfere with timely and efficient completion of work tasks.

A March 2015 VA dermatology note documents that the Veteran was seen with chief complaint of pseudofolliculitis barbae.  Examination of the face/beard area revealed firm papules some with excoriations on left neck, right neck, right cheek, otherwise pretty clear.  The impression was pseudofolliculitis barbae.  It was noted that there were three red papules with some excoriation on left anterior neck beard area, right cheek and right anterior lateral neck; that medication and Selsun Blue shampoo help calm the condition, but that it flares after shaving; and that it was discussed that the prevention and cure is to not shave or use strategies in helping to shave the reduce inflammation and irritation causing this condition.  

An April 2015 VA psychiatry note contains a letter from Dr. T.D., who reports he had been seeing and treating the Veteran since 2009.  Since that time, they had had 13 appointments together and the Veteran had been diagnosed with PTSD and major depressive disorder.  Dr. D. reported that the Veteran had not been gainfully employed since 2003 and that based on the severity and longevity of the Veteran's symptoms and little response to treatment, it was Dr. D's opinion that the Veteran would be considered unemployable in any capacity.  Furthermore, it was Dr. D's opinion that there is greater chance than not that the Veteran would ever be employable again in the future.  

An April 2015 VA dermatology note documents that the Veteran was seen with chief complaint of pseudofolliculitis barbae.  Examination was limited as the Veteran had been seen the month before.  The impression was pseudofolliculitis barbae, no change; mild today as Veteran is not shaving.  It was also noted that there was no progression/worsening of lesions; that there was one small new lesion on the left jawline; and that it was again recommended that the Veteran not shave or to shave less frequently.  Medications were discussed and the Veteran strongly preferred to stay with topical medications versus oral medications; the topical medications were continued.  

An October 2015 VA mental health note indicates that the Veteran reported that he recently moved to Wichita with his wife and new baby.  He discussed significant stress at home as his wife had been struggling with post-partum depression and adjustment to being a first-time mother.  He indicated plans to contact a community mental health center to see about getting her some help.  The Veteran reported that his own mood had also been depressed, but he denied any suicidal thoughts.  He noted financial difficulties and feeling that he does not have anything to do with   his time besides care for his child as stressors.  The Veteran was not interested in medication for his mood, stating that he did not like the way that it made him feel.  He wanted to engage in psychotherapy as this was helpful to him previously.  Mental status examination revealed that the Veteran's mood was depressed and irritable.  Interest and energy were decreased.  Appetite, sleep, psychomotor activity, feelings of guilt and concentration were within normal limits.  He denied panic attacks and generalized anxiety.  

A November 2015 mental health note documents that the Veteran was seen with    his wife.  They discussed the difficulties of adjusting to being new parents after an unexpected pregnancy.  The Veteran and his wife were planning to join a gym and start regular workouts.  He denied current suicidal or homicidal ideation.  Mental status examination revealed no problematic alcohol or other substance use was reported.  The Veteran's affect was within normal limits and congruent to mood, which was dysthymic.  There were no hallucinations or delusions and insight and judgment were fair to good.  

The Veteran underwent a mental health consult in March 2016.  He began by saying "I'm stressed about my situation and trying to increase my disability.  I am a little mad and upset."  The Veteran said had been feeling depressed and wanted to see     a therapist.  He said it had been hard for him and his wife because they have no friends, and the family they have here are not good for them.  The Veteran indicated that he had been depressed for a while and had some anxiety about not being able to take care of his family.  Some days he does not want to do anything but stay in the house and play with his son.  The Veteran reported feeling consistently depressed and described the depression as having a depressed mood, diminished interests in most pleasurable activities, nightly insomnia, feelings of guilt, and problems with concentration.  He denied suicidal ideation, plan, or intent today.  He also denied a past history of suicide attempts.  It was the provider's clinical opinion that he was of no significant risk for suicide.  

The Veteran reported having symptoms of anxiety since the changes in his finances.  He described anxiety as excessive and with worry that is hard to control.  He reported feeling keyed up/restless/and on edge, difficulty concentrating with his mind going blank, irritability, and difficulty falling and staying asleep.  The Veteran indicated that he remembered his first panic attack occurring about a month ago.  He said he was driving and his heart started pounding, head was pounding, dizzy and unsteady and was trembling and shaking.  The panic attack was a few minutes.  The Veteran said he did not remember, but he had panic attacks maybe every few weeks or months.  He denied symptoms of agoraphobia, mania, obsessions, or compulsions.  The Veteran was requesting medication management and individual therapy.  The Veteran reported having a good relationship with his mother and taking to her every Sunday and that he and his family had been to visit her in Texas.  He also reported still communicating with his brother a few times a month.  Mental status examination revealed that the Veteran was alert and attentive and oriented times three.  He was cooperative and reasonable with appropriate grooming.  Speech was of normal rate and rhythm and language was intact.  Mood was calm and affect was congruent with mood.  There were no perceptual disturbances.  Thought process and association were normal and coherent.  There was no unusual thought content.  The Veteran denied suicidal or violent ideation.  Insight, judgment and memory were intact.  Fund of knowledge was average.  In the summary, the examiner noted that the Veteran was evasive and not an accurate historian, noting that he did not report some of the history he had reported to other staff previously.  

An April 2016 VA mental health note documents that the Veteran arrived a few minutes early to his scheduled session.  He was dressed neatly in white tee shirt, jeans and white hat.  He was cooperative and well related, making good eye contact.  Speech was mildly pressured.  Thought process was somewhat tangential.  Affect was full.  Mood was "stressed."  No perceptual disturbances were reported or observed.  He was fully oriented.  The Veteran denied current suicidal ideation      or intent; he appeared to be at low risk for suicide at this time.  It was noted to be the Veteran's individual psychotherapy session with that provider.  The Veteran reported that he was experiencing stress related to being 55 years old and having a one year old son (this is his fourth child, but his other kids are 38 and 40 years old and he did not actively raise them, as he was a teen when he had them).  He stated "it's rewarding, I don't regret [having my son] but it's tough."  The Veteran also complained about the slow process of attempting to have his claim increased.       He indicated that he was living "month to month."  His wife was not working or earning any income, so their finances were stressful for them.  The Veteran reported he was living with his wife and son.  The family moved to Wichita last August because "we wanted a change."  He had some extended family in Wichita, but had not visited with them since last fall.  The Veteran's adult children lived out of state (Georgia, Las Vegas, and Texas).  He reported that he tends to be somewhat of a loner, preferring to stay in his home.  Neither he nor his wife worked (Veteran reports his last job was in 2003), so they are home together all day with their son.  The relationship between the Veteran and his wife was discussed, as well as the Veteran's feelings about raising his son.  The Veteran stated that overall, his marriage was good; however, they occasionally struggle with some jealousy on  part of his wife and Veteran's frustration with his erectile dysfunction.  

The Veteran alluded to some depression and PTSD symptoms which he felt continued to be present, but was not able to give any examples of such.  He felt   that he had unresolved anger issues related to his time in the military, poor transition back to civilian life, and choices he made in the past which led to a         13 year incarceration (1988-2001) for robbery.  The Veteran denied that he got physically aggressive, but does periodically "explode" where he will raise his voice when arguing with his wife.  He denied a history of suicidal thoughts or behaviors.  The Veteran reported that he smoked marijuana daily.  The examiner noted that   the Veteran's mood appeared to be mildly anxious, but he did not present as being depressed.  He complained of occasional panic attacks and irritability.  Continued assessment of Veteran's psychiatric symptoms, in light of his chronic marijuana use, was indicated.

Another April 2016 VA mental health note documents that the Veteran arrived early to his scheduled session.  He was dressed neatly but did not wear dentures.  Speech was somewhat mumbled as a result.  Thought process was goal directed.  Affect was constricted.  Mood was anxious and irritable.  No perceptual disturbances were reported or observed.  He was fully oriented.  The Veteran did not report current suicidal ideation or intent; he appears to be at low risk for suicide at this time.      The Veteran stated that he was unable to work at this time due to pains in his legs.  He reported that all of his stress and mental health issues are wrapped up in his finances.  This month was particularly stressful because it was his son's first birthday and they went "all out" to celebrate (taking him to Chuckee Cheese with other child relatives).  The assessment was that the Veteran was psychiatrically stable at this time.  He wished to end the session early, in order to go to the Veterans Benefits Office.  He stated that he was unsure if he wanted to proceed  with therapy at this time, as he felt that his primary issue was getting his finances   in order.  He did not report any significant emotional dysregulation or other symptoms.  His distress was related to his frustration with slow process of appeal   of his benefits.

Analysis for Pseudofolliculitis Barbae

Diagnostic Code 7806 provides the rating criteria for dermatitis or eczema.  A noncompensable rating is assigned for dermatitis or eczema that affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; required no more than topical therapy during the past 12-month period.  A 10 percent evaluation is provided for dermatitis or eczema that affects at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is provided for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is provided for dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  A note under the diagnostic criteria indicates that the disability can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

The preponderance of the evidence of record does not support the assignment of a compensable rating for the service-connected pseudofolliculitis barbae at any time during the appellate period, namely since April 26, 2012.  The Board acknowledges the assertions raised by the Veteran concerning this disability, which were discussed in detail above and which he is competent to report.  The evidence, however, does not show that the disability has affected at least five percent of the entire body, or  at least five percent of exposed areas.  Rather, the examiners who conducted the March 2013 and January 2015 VA skin diseases DBQ examinations specifically indicated that the condition affected less than five percent of the Veteran's total body and exposed areas.  The evidence also does not show that the Veteran has required intermittent systemic therapy such as corticosteroids or other immune-suppressive drugs for a total duration of less than six weeks during the past 12-month period.  While the Board acknowledges that the Veteran was prescribed an oral antibiotic called Clindamycin during a March 2014 dermatology clinic visit, and that he reported using prescribed medications during the January 2015 VA skin diseases DBQ examination, the January 2015 VA examiner specifically indicated that the Veteran's treatment at that time consisted only of constant or near-constant topical medications.  Moreover, an April 2015 dermatology consult indicated      that when medication preferences were discussed with the Veteran, the Veteran indicated that he strongly preferred to stay with topical versus oral medications.  

The Board has considered whether the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 for any scarring.  None of these diagnostics codes are for application in this case regarding the service-connected pseudofolliculitis barbae because the March 2013 and January 2015 VA examiners who conducted the skin diseases DBQ examinations specifically reported that the condition did not cause any scarring or disfigurement.  

In sum, the preponderance of the evidence supports the currently-assigned zero percent rating for the service-connected pseudofolliculitis barbae under Diagnostic Code 7806 during the entire appeal period.  

Analysis of Left Shoulder Scar

The rating criteria used to evaluate scars is found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805.  These criteria have been amended twice since September 19, 1986, the effective date of the grant of service connection for the left shoulder scar.  The first amendments became effective August 30, 2002.  See 67 Fed. Reg. 49, 590 (2002).  The second amendments became effective October 23, 2008.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Initially, the revised criteria effective October 23, 2008, were applicable only to claims received by VA on or after that date.  Since then, VA published a correcting amendment to allow Veterans whose scars were rated by VA under the former criteria (versions in effect prior to October 23, 2008) to request evaluation review under the revised criteria.  See 77 Fed. Reg. 2909 (January 20, 2012).  The correction amendment specifically encompasses claims that have received an initial rating, and are still pending in the appeals process.  Id.  The correction is effective January 20, 2012.  In no case, however, will the award be effective before August 30, 2002, or October 23, 2008.  Only those criteria pertaining to areas other than the head, face or neck and to scars that are not the result of a burn will be discussed, given that the scar in question is a surgical scar located on the Veteran's left shoulder.  

Prior to August 30, 2002, a 10 percent evaluation was assigned for superficial scars which were poorly nourished with repeated ulceration (Diagnostic Code 7803); and for scars which were tender and painful on objective demonstration (Diagnostic Code 7804).  Under Diagnostic Code 7805, a scar could also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002).

Effective August 30, 2002, 10 percent evaluations were assigned for scars (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that are deep or that cause limited motion (Diagnostic Code 7801); for scars (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater, that are superficial and that do not cause limited motion (Diagnostic Code 7802); for superficial unstable (defined as frequent loss of covering of skin over the scar under Note (2)) scars (Diagnostic Code 7803); and for superficial scars which are painful on examination (Diagnostic Code 7804).  As it was under the criteria in effect prior to August 30, 2002, a scar may also be rated based on limitation of function of the part affected (Diagnostic Code 7805).

The preponderance of the competent and credible evidence of record does not support the assignment of a compensable rating for the service-connected left shoulder scar at any time during the appellate period, namely since September 19, 1986, under any of the applicable rating criteria discussed above.  

A 10 percent rating is not warranted under Diagnostic Code 7801 because the               scar has never been described as deep causing limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) or deep and nonlinear covering an area of at least 6 square inches (39 sq. cm.); or under Diagnostic Code 7802 because the scar has never been described as superficial in an area of 144 square inches (929 sq. cm.) or as superficial and nonlinear covering an area of 144 square inches (929 sq. cm.) or greater.  Rather, the scar was described as well-healed and non-adherent in October 1986; was described as free of breakdown in May 2004; was described as clean and well-healed with slight keloid formation; and was described as vertical   in May 2012.  See VA treatment records and examination reports.  The Board acknowledges that several measurements have been provided.  More specifically, the scar was noted to measure 71/4 inches in September 1992; approximately 8 to 9 inches in August 2006; measuring 15 centimeters long and, at its widest point, five millimeters wide in May 2012; and measuring 10 centimeters by zero centimeters in January 2015.  None of these measurements, however, meet the criteria under Diagnostic Codes 7801 or 7802.  

A 10 percent rating is not warranted under Diagnostic Code 7803 because the     scar has never been described as superficial and poorly nourished with repeated ulceration or as superficial and unstable.  Rather, the scar was described as well-healed and non-adherent in October 1986; was described as free of breakdown in May 2004; was described as clean and well-healed with slight keloid formation; and was described as vertical in May 2012.  See VA treatment records and examination reports.  

A 10 percent rating is not warranted under Diagnostic Code 7804 because the      scar was not found to be tender and painful on objective demonstration, superficial and painful on examination, or unstable or painful.  The Board acknowledges the Veteran's September 2012 statement and June 2014 testimony that the tip of his   left shoulder scar hurt when touched and when it moved and that he experienced a pulling sensation when he moved.  The scar, however, was described as non-tender in October 1986 and as not painful and not unstable in May 2012 and January 2015.  See VA examination reports.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

Lastly, a compensable rating is not warranted under Diagnostic Code 7805 because there is no competent and credible evidence the left shoulder scar causes any limitation of function of the left shoulder.  

In sum, the preponderance of the evidence supports the currently-assigned zero percent rating for the service-connected left shoulder scar under the rating criteria used to evaluate scars during the entire appeal period.  

Analysis of Left Shoulder Disability

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for  each such major joint or group of minor joints affected by limitation of motion, to    be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Diagnostic Code 5203 provides the rating criteria for impairment of the clavicle or scapula.  As the Veteran's left shoulder is his dominant shoulder, only the rating criteria related to the major joint will be discussed.  In that vein, a 10 percent rating is provided for malunion of the clavicle or scapula; and nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is provided for nonunion of the clavicle or scapula with loose movement; and dislocation of the clavicle or scapula.  In the alternative, the disability may be rated on impairment of function of a contiguous joint.  Several x-rays of the Veteran's left shoulder have been obtained during the course of the appeal; there is no competent and credible evidence of nonunion, dislocation or malunion of the clavicle or scapula.  

The rating criteria for limitation of motion of the arm are found at 38 C.F.R. § 4.71a, Diagnostic Code 5201.  For the major arm, a 20 percent rating is provided for motion limited at shoulder level; a 30 percent rating is provided for motion limited to midway between side and shoulder level; and a 40 percent rating is provided for motion limited to 25 degrees from side.  Normal shoulder forward elevation (flexion) and abduction is from zero to 180 degrees, with 90 degrees representing shoulder level; normal shoulder external and internal rotation is from zero to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I (2015).

The Board finds that the evidence of record supports the assignment of a 20 percent rating for the Veteran's service-connected left shoulder disability effective January 6, 2011, the date on which the Veteran exhibited 90 degrees of abduction during a VA orthopedic surgery note.  VA orthopedic surgery notes dated in April 2011 and September 2011 also show limitation of abduction, namely "less than 90 degrees" and 90 degrees.  

However, a rating in excess of 10 percent for the service-connected left shoulder disability is not warranted during the period of the claim prior to January 5, 2011.  The Board acknowledges the assertions raised by the Veteran concerning this disability, which were discussed in detail above and which he is competent to report.  There is no evidence, however, of nonunion of the clavicle or scapula     with loose movement, or of motion in the form of flexion or abduction limited at shoulder level, or 90 degrees.  See VA x-ray reports dated July 2009, March 2010, and August 2011.  At worst, the Veteran exhibited flexion and abduction limited to 110 degrees between these dates.  See April 2010 VA outpatient consult.  

A rating in excess of 20 percent for the service-connected recurrent dislocation, left shoulder, postoperative, with traumatic arthritis, is also not warranted as of January 6, 2011.  The Board acknowledges the assertions raised by the Veteran concerning this disability, which were discussed in detail above and which he is competent        to report.  There is no evidence, however, showing left shoulder motion limited midway between side and shoulder level, namely at 45 degrees.  Rather, at worst, the Veteran exhibited 90 degrees of both abduction and forward flexion during a September 2011 VA orthopedic surgery consult.  The Board also notes that the Veteran is in receipt of the maximum rating provided under Diagnostic Code 5203.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected recurrent dislocation, left shoulder, postoperative, with traumatic arthritis.  The Board acknowledges the subjective complaints noted above, as well as the Veteran's reports of problems with overhead lifting when seeking VA treatment and his report at the time of the May 2012 and January 2015 VA examinations that he had flare-ups that impacted his left shoulder function.  Importantly, the January 2015 VA examiner indicated that the Veteran was avoiding straight answers about what he could and could not do with his left arm, and that the examiner watched the Veteran take off and put on his hoody sweater.  The Veteran did not exhibit any additional limitation of motion following repetitive use during the July 2009 VA examination and while there was objective evidence of pain beginning at 50 degrees of flexion and abduction to 125 degrees during the May 2012 VA examination and the VA examiner indicated that the Veteran had functional loss in the form of less movement than normal, excess fatigability, and pain after repetitive-use testing, the Veteran was able to perform repetitive-use testing with three repetitions and without additional limitation of motion.  Moreover, pain was noted during range of motion testing during the January 2015 VA examination, but the examiner indicated that this did not contribute to functional loss and that there was no additional functional loss or range of motion after three repetitions during repetitive-use testing, though there was less movement than normal due to arthritis.  

In this case, the Board does not find any additional functional loss of use which        is not contemplated by the assigned 10 and 20 percent ratings.  The Veteran has described functional limitations which are contemplated in the schedular criteria, and the Veteran himself has not described additional motion loss or functional impairments during flare-ups which meets or more nearly approximates the criteria for a higher rating.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left shoulder disability.  Accordingly, the Board finds that ratings in excess of the currently assigned 10 and 20 percent ratings for the Veteran's service-connected recurrent dislocation, left shoulder, postoperative, with traumatic arthritis, is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 204-06.

Analysis of Depressive Disorder

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance    and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum      of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The preponderance of the evidence of record does not support the assignment of a rating in excess of 30 percent for depressive disorder between September 18, 2011 and February 18, 2015.  As an initial matter, the Board notes that only one GAF score was assigned during the relevant timeframe, namely a score of 63 made at the time of the March 2013 VA mental disorders DBQ examination, which, as noted above, represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  The Board has considered this GAF score in conjunction with the subjective symptoms reported by the Veteran between September 18, 2011 and February 18, 2015, to include depression; feeling like he does not exist; impaired motivation; impaired memory; impaired mood; impaired judgment; feelings of stress and being overwhelmed; lack of energy; impaired concentration; and impaired appetite.  See VA treatment records and March 2013 DBQ examination.  It does not find, however, that a rating in excess of 30 percent  is warranted between September 18, 2011, and February 18, 2015.

Importantly, although there is no indication that the Veteran was working, at the time of the March 2013 DBQ examination, the Veteran reported that he had supportive family and friends and that he attended religious services.  Prior to the examination, the Veteran reported living with a fiancée and a marriage certificate   of record indicates that the Veteran got married in February 2013.  VA records     also indicate that he attended group therapy.  Therefore, it does not appear that the Veteran had difficulty in establishing and maintaining effective social relationships during the timeframe being considered.  In addition, there was objective evidence that the Veteran's affect was appropriate, rather than flattened; and that the Veteran's speech was normal rather than circumstantial, circumlocutory, or stereotyped.  The Board acknowledges that the March 2013 VA examiner specifically indicated that the Veteran had depressed mood and disturbances            in motivation and mood, and that his mood was described on limited occasions    during treatment as anxious and irritable; however, the Veteran's mood was more consistently described in more positive terms, to include optimistic, neutral, and calm in treatment records dated prior to and after the examination.  In addition, there was no indication that the Veteran exhibited any objective difficulty understanding complex commands or impairment in memory, or that he reported panic attacks.  The Veteran also consistently denied any suicidal or homicidal ideation.  In light of this evidence, the Board finds that the severity of the Veteran's overall depressive disorder disability more nearly approximates the already-assigned 30 percent rating prior to February 18, 2015.  38 C.F.R. § 4.7.  Thus, a higher rating is not warranted during the period of the claim prior to February 18, 2015.

The preponderance of the evidence of record also does not support the assignment of a rating in excess of 70 percent for depressive disorder as of February 19, 2015.  The evidence of record does not reveal that the Veteran had gross impairment in thought processes or communication; or persistent delusions or hallucinations. Rather, the Veteran was pleasant during the February 2015 DBQ examination;     his speech was of average rate, tone and prosody; and no auditory or visual hallucinations were indicated.  Treatment records dated after the February 2015 DBQ examination consistently report the absence of hallucinations, delusions or perceptual disturbances and although the Veteran's thought process and speech were described as somewhat tangential and mildly pressured, respectively, in an April 2016 VA mental health note; thought process was described as normal, coherent and without unusual content in March 2016 and another April 2016 VA mental health note reported thought process to be goal-directed and that speech   was only affected by the fact that the Veteran was not wearing his dentures.  

The evidence of record dated as of February 19, 2015, also does not reveal that    the Veteran had disorientation to time or place; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for names of close relatives, own occupation, or own name; or that     he exhibited grossly inappropriate behavior or was in persistent danger of hurting others.  Rather, the Veteran was cooperative during the February 2015 DBQ examination and he was described as being alert and attentive and oriented times three in March 2016 and fully oriented in April 2016; and he was reported to have appropriate grooming in March 2016 and was dressed neatly in April 2016, with no subjective or objective indication that he was unable to do activities of daily living.  The Veteran also consistently denied homicidal thoughts and there is no indication that he was ever violent. 

The Board acknowledges that the Veteran has not worked since February 19, 2015, and that he has submitted evidence to support his contention that the depressive disorder is the cause of his unemployment.  However, the Veteran reported that he was working for Labor Ready off and on during 2014, but when he had the stroke in the fall of 2014, he had to stop going to Labor Ready.  He stated they dropped him in December 2014 because he could not go back because of his stroke and other medication issues.  In any event, the symptoms exhibited by the Veteran and reported by him have not rendered him totally impaired in the social sense.  This is evident in the record.  During the February 2015, the Veteran reported that he had been married for two years and that they were expecting a child together; that he had a good relationship with his brother; that he made attempts to be social with his wife's family, who lived in the same city; and that he had a friend who called him a few times a week.  In November 2015, the Veteran reported that he and his wife were planning to join a gym; in March 2016, the Veteran reported having a good relationship with his mother, to whom he spoke every Sunday; and in April 2016, the Veteran reported that they had celebrated his son's first birthday at Chuckee Cheese with other relatives.  

For these reasons, the Board does not find that the subjective and objective evidence of symptomatology associated with the Veteran's depressive disorder have resulted in total social impairment.  Total social impairment due to such symptoms is specifically required by the regulations.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  In the absence of total social impairment, the preponderance of the evidence supports the 70 percent disability rating assigned for depressive disorder as of February 19, 2015.  

Extraschedular Consideration

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In this case, the Veteran's disability picture is not so unusual or exceptional in    nature as to render the schedular evaluations assigned for his service-connected pseudofolliculitis barbae; left shoulder scar; recurrent dislocation, left shoulder, postoperative, with traumatic arthritis; or depressive disorder inadequate.  

The Veteran's service-connected pseudofolliculitis barbae and left shoulder scar are evaluated using criteria found in 38 C.F.R. § 4.118.  The Board finds that all of the Veteran's symptoms associated with the service-connected pseudofolliculitis barbae and left shoulder scar are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  More specifically, the diagnostic criteria utilized in evaluating the Veteran's pseudofolliculitis barbae and left shoulder scar disabilities specifically consider the percent of entire area and exposed areas affected by a skin disorder and the size and characteristics of the scar disorder.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus,    the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left shoulder disability picture, and referral for extraschedular consideration is not warranted. 

The Veteran's depressive disorder symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.    Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral    for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably      raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER

An initial compensable rating for pseudofolliculitis barbae is denied.

An initial compensable rating for left shoulder scar is denied.

For the period of the claim prior to January 6, 2011, a rating in excess of 10 percent for left shoulder disability is denied.  

From January 6, 2011, a rating of 20 percent, and no higher, for left shoulder disability is granted, subject to the rules and regulations governing the payment       of VA monetary benefits.  

For the period of the claim prior to February 18, 2015, a rating in excess of 30 percent for depressive disorder is denied.  

From February 18, 2015, a rating in excess of 70 percent for depressive disorder is denied.  


REMAND

The Board finds that an opinion by a vocational specialist addressing the combined effects of the Veteran's service connected disabilities on his employability, without consideration of his age, nonservice-connected stroke residuals, and prior felony conviction is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file for review by a vocational specialist to determine the impact of the Veteran's service-connected disabilities (depression, post-operative left shoulder arthritis with scar, and pseudofolliculitis barbae) on his ability to secure or follow a substantially gainful occupation.  The vocational specialist must consider the Veteran's level  of education, training, and previous work experience, but not his age, nonservice-connected disabilities, or prior felony conviction in determining ability to secure employment.  If the examiner concludes the Veteran is unable to obtain gainful employment due to service-connected disabilities, the examiner should indicate whether this inability was present prior to the February 2015 award of an increased rating for depression.  A rationale for the conclusions reached should be provided.    

2.  Readjudicate the claim for TDIU based on all the relevant evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


